IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. AP-75,578


EX PARTE ANDRA PARNELL SPENCER, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. CR-24383 IN THE 159TH DISTRICT COURT

FROM ANGELINA COUNTY



 Per curiam.

O P I N I O N


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of engaging in
organized criminal activity and sentenced to twenty-five years' imprisonment after Applicant was
found to be a habitual offender.  The Sixth Court of Appeals affirmed his conviction. Spencer v.
State, No. 06-05-074-CR (Tex.App. - Texarkana, delivered December 22, 2005, no pet.).  
	Applicant contends that his appellate counsel rendered ineffective assistance because counsel
failed to timely notify Applicant that his conviction had been affirmed.  We remanded this
application to the trial court for findings of fact and conclusions of law.
	Appellate counsel failed to file an affidavit with the trial court after being provided an
opportunity to do so, and Applicant filed an affidavit stating that appellate counsel never notified
him that his appeal had been affirmed.  Based on that affidavit, the trial court has entered findings
of fact and conclusions of law that appellate counsel failed to timely notify Applicant that his
conviction had been affirmed.  The trial court recommends that relief be granted.  Ex parte Wilson,
956 S.W.2d 25 (Tex. Crim. App. 1997).  We find, therefore, that Applicant is entitled to the
opportunity to file an out-of-time petition for discretionary review of the judgment of the Sixth Court
of Appeals in Cause No. 06-05-074-CR that affirmed his conviction in Case No. CR-24383 from the
159th Judicial District Court of Angelina County.  Applicant shall file his petition for discretionary
review with the Sixth Court of Appeals within 30 days of the date on which this Court's mandate
issues.

Delivered: December 20, 2006
Do not publish